 In the MatterofMCDONALD COOPERATIVEDAIRYCo.andUNITEDDAIRY WORKERS,LOCAL 383, C. I.O.Case No. 7-R-1745.-Decided September26,1944Mr. G. F.Killeen,of Lansing,Mich., andMr. Howard Cline,ofFlint, Mich.,for the Company.Mr. Nicholas J. Rothe,of Detroit, Mich.,for the CIO.Messrs. Padway and Goldberg, by Mr. I. A. Goldberg,of Milwau-kee,Wis., for the A. F. L.Mr. Philip Licari,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by United Dairy Workers, Local 383,C. I. 0., herein called the CIO, alleging that a question affecting com-merce had arisen concerning the representation of employees of Mc-Donald Cooperative Dairy Co., Flint, Michigan, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Cecil Pearl, Trial Examiner.Said hearing was held at Flint, Michigan, on August 8, 1944.TheCompany, the CIO, and International Brotherhood of Teamsters,.Chauffeurs,Warehousemen and Helpers of America, Local No. 332,A. F. L., herein called the A. F. L., appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.At the hearing, the Company moved to dismiss the petitionon the grounds that (1) the Company is not engaged in commercewithin the meaning of the Act; and (2) an existing contract betweenthe Company and the A. F. L. is a bar to the instant proceeding.Themotion was referred to the Board by the Trial Examiner.For rea-sons stated in SectionI, infra,the motion is granted.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-58 N. L. R. B, No. 110552 McDONALD COOPERATIVE DAIRY CO.553tunity to file briefs with the Board.The Company's request for oralargument is hereby denied.-Upon the entire record in the case, the Board makes the following :FINDINGS (SF FACT1.THEBUSINESSOF THE COMPANYMcDonald Cooperative Dairy Co., a Michigan corporation, is en-gaged in the processing sale, and distribution of dairy products atFlint,Michigan.It also maintains a sales branch at Detroit, Michi-gan.The Company purchases all its needed milk from farmers lo-cated in the State of Michigan. In 1943, the Company bought gelatin,chocolate, sugar, butter color, orange concentrate, eggs, and Vitamin Dconcentrates totaling in dollar value $24,461.34, all of which wasshipped from points outside the State of Michigan, as well as bottlesvalued at $14,560.46, all of which was manufactured by companieslocated outside the State of Michigan.During this period the Com-pany's total purchases amounted to $1,815,866.51.Also in 1943, theCompany sold powdered milk and butter valued at $29,983.62 to agentsof the United States Government located in the State of Michigan,and in addition, it sold and shipped to points outside the State of .Michigan 20,000 pounds of powdered milk. In the year 1943, theCompany's gross sale amounted to $2,576,072.17.While we do not find that the operations of the Company are whollyunrelated to commerce, in view of the essentially local character ofthe Company's business, we do not believe that the policies of the Actwill be effectuated by asserting jurisdiction in this case.Accordingly,we shall dismiss the petition.ORDERUpon the basis of the foregoing findings of fact and pursuant toSection 9 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of McDonald Coopera-tive Dairy Co., Flint, Michigan, filed by United Dairy Workers, LocalNo. 383, C. 1. 0., be, and the same hereby is, dismissed.MR. GERARDD.REILLYtook no part in the consideration of theabove Decision and Order.